Case 2:21-cv-05219-FLA-JC Document 14 Filed 07/27/21 Page 1 of 3 Page ID #:69


                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES - GENERAL

  Case No. 2:21−cv−05219−FLA−JC                       Date       July 27, 2021

  Title        ERIC CLEVELAND V. CHIN SUK KOH ET AL




  Present:        The Honorable     Fernando L. Aenlle−Rocha , U. S. District Judge
                  V.R. Vallery                                 Not Reported
                  Deputy Clerk                            Court Reporter/Recorder

     Attorney(s) Present for Plaintiff(s):          Attorney(s) Present for Defendant(s):
                Not Present                                     Not Present


 Proceedings:      (IN CHAMBERS) ORDER TO SHOW CAUSE WHY THE COURT
                   SHOULD EXERCISE SUPPLEMENTAL JURISDICTION OVER
                   THE STATE LAW CLAIM


       The Complaint filed in this action asserts a claim for injunctive relief arising out of
  an alleged violation of the Americans with Disabilities Act (the “ADA”) and a claim
  for damages pursuant to the California's Unruh Civil Rights Act (the “Unruh Act”),
  Cal. Civ. Code §§ 51-53. In the Complaint, Plaintiff requests the court exercise
  supplemental jurisdiction over the Unruh Act Claim pursuant to 28 U.S.C. § 1367.
        The United States Supreme Court has recognized supplemental jurisdiction “is a
  doctrine of discretion, not of plaintiff's right, and that district courts can decline to
  exercise jurisdiction over pendent claims for a number of valid reasons.” City of Chi. v.
  Int'l Coll. of Surgeons, 522 U.S. 156, 172 (1997) (internal quotation marks and citations
  omitted).
          The supplemental jurisdiction statute codifies these principles. After
          establishing that supplemental jurisdiction encompasses “other claims” in the
          same case or controversy as a claim within the district courts' original
          jurisdiction, § 1367(a), the statute confirms the discretionary nature of
          supplemental jurisdiction by enumerating the circumstances in which district
          courts can refuse its exercise:
               “(c) The district courts may decline to exercise supplemental jurisdiction
               over a claim under subsection (a) if --
               “(1) the claim raises a novel or complex issue of State law,

 Page 1 of 3                        CIVIL MINUTES−GENERAL
Case 2:21-cv-05219-FLA-JC Document 14 Filed 07/27/21 Page 2 of 3 Page ID #:70
               “(2) the claim substantially predominates over the claim or claims over
               which the district court has original jurisdiction,
               “(3) the district court has dismissed all claims over which it has original
               jurisdiction, or
               “(4) in exceptional circumstances, there are other compelling reasons for
               declining jurisdiction.” 28 U.S.C. § 1367 (c).
       Depending on a host of factors, then -- including the circumstances of the
       particular case, the nature of the state law claims, the character of the
       governing state law, and the relationship between the state and federal claims -
       - district courts may decline to exercise jurisdiction over supplemental state law
       claims. The statute thereby reflects the understanding that, when deciding
       whether to exercise supplemental jurisdiction, “a federal court should consider
       and weigh in each case, and at every state of the litigation, the values of
       judicial economy, convenience, fairness, and comity”
  Id. at 173 (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988)); see
  also Acri v. Varian Assocs., 114 F.3d 999, 1000 (9th Cir. 1997) (recognizing district
  courts have discretion to decline to exercise supplemental jurisdiction under § 1367
  (c)).
        In 2012, California adopted a heightened pleading standard for lawsuits brought
  under the Unruh Act to combat the influx of baseless claims and vexatious litigation in
  the disability access litigation sphere. Cal. Code Civ. Proc. § 425.50. The stricter
  pleading standard requires a plaintiff bringing construction-access claims¹ to file a
  verified complaint alleging specific facts concerning the plaintiff's claim, including the
  specific barriers encountered or how the plaintiff was deterred and each date on which
  the plaintiff encountered each barrier or was deterred. See id. § 425.50(a). California
  also imposed a “high-frequency litigant fee” in 2015 in response to the “special and
  unique circumstances” presented by certain plaintiffs and law firms filing an outsized
  number of Unruh Act Lawsuits. Cal. Gov't Code § 70616.5.




  ¹ ‘“Construction-related accessibility claim’ means any civil claim in a civil action with
  respect to a place of public accommodation, including, but not limited to, a claim
  brought under [Cal. Civ. Code] Section 51, 54, 54.1, or 55, based wholly or in part on
  an alleged violation of any construction-related accessibility standard, as defined in
  paragraph (6).” Cal. Civ. Code § 55.52(a)(1). ‘“Construction-related accessibility
  standard’ means a provision, standard, or regulation under state or federal law requiring
  compliance with standards for making new construction and existing facilities
  accessible to persons with disabilities, including, but not limited to, any provision,
  standard, or regulation set forth in Section 51, 54, 54.1, or 55 of this code, Section
  19955.55 of the Health and Safety Code, the California Building Standards Code (Title
  24 of the California Code of Regulations), the federal Americans with Disabilities Act
  of 1990 (Public Law 101-336; 42 U.S.C. Sec. 12101 et seq.), and the federal Americans
  with Disability Act Accessibility Guidelines (Appendix A to Part 36, of Title 28, of the
  Code of Federal Regulations).” Cal. Civ. Code § 55.52(a)(6).



 Page 2 of 3                         CIVIL MINUTES−GENERAL
Case 2:21-cv-05219-FLA-JC Document 14 Filed 07/27/21 Page 3 of 3 Page ID #:71


       In recognition of California's effort to reduce the abuse of California's disability
  access laws, district courts within the state have determined that the interests of fairness
  and comity counsel against exercising supplemental jurisdiction over
  construction-access claims brought under the Unruh Act. See, e.g. Schutza v.
  Cuddeback, 262 F. Supp. 3d 1025, 1031 (S.D. Cal. 2017) (“[T]he Court finds it would
  be improper to allow Plaintiff [a high frequency litigant] to use federal court as an
  end-around to California's pleading requirements. Therefore, as a matter of comity, and
  in deference to California's substantial interest in discouraging unverified disability
  discrimination claims, the Court declines supplemental jurisdiction over Plaintiff's
  Unruh Act Claim.”).
        In light of the foregoing, the court ORDERS Plaintiff to show cause in writing
  why the court should exercise supplemental jurisdiction over the Unruh Act claim and
  any related state law claims. See 28 U.S.C § 1367(c). In responding to this Order to
  Show Cause, Plaintiff shall identify the amount of statutory damages Plaintiff seeks to
  recover. Plaintiff and his or her counsel also shall support their responses to the Order
  to Show Cause with declarations, signed under penalty of perjury, providing all facts
  necessary for the court to determine if they satisfy the definition of a “high-frequency
  litigant” as provided by Cal. Code Civ. Proc. § 425.55(b)(1) & (2).
       Plaintiff shall file a Response to this Order to Show Cause within fourteen (14)
  days of this Order. Failure to timely or adequately respond to this Order to Show Cause
  may result in the court declining to exercise supplemental jurisdiction over the Unruh
  Act claim and any related state law claims and dismissing such claim or claims without
  further notice, pursuant to 28 U.S.C. § 1367(c). The Court may set a hearing on the
  OSC after reviewing the parties' responses, if necessary.




       IT IS SO ORDERED.




                                                                   Initials of Clerk: vv




 Page 3 of 3                      CIVIL MINUTES−GENERAL
